DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sigoure (US 20160373302 A1), hereafter S1, in view of Wen (US 20150142988 A1), hereafter W1.
Regarding Claim 1, S1 discloses the below limitation:	a host CPU (S1 Par 32 the control plane 104 includes central processing unit (CPU) 108) executing instructions for	control-plane operations that manage and maintain a plurality of data-plane-associated tables of a switch-fabric of the network device (Par 55 application 430 can also be configured to monitor changes in forwarding protocol state, including changes to MAC address tables and routing tables),	a processor unit or logic circuit (Par 33 each interface devices 106A-C includes one or more processor 114A-C) configured to:	receive the plurality of filters computed by the host CPU (Par 54 application 430 may be a monitoring/analysis agent that subscribes to a subset of the state and status updates associated with the network element 401 to predict an impending failure of a hardware or software component); and	track, via the plurality of filters, protocol state and/or resource state transitions of the control-plane (Abstract embodiments are described herein to track and/or update the state of components within a network element);	wherein the tracked protocol state and/or resources are used, by the host CPU or the processor unit or logic circuit, to update the plurality of data-plane associated tables (Abstract embodiments are described herein to track and/or update the state of components within a network element; Par 27 collected state is persisted indefinitely within a distributed database, along with any updates to the collected state).
S1 does not disclose the below limitation:	the instructions when executed by the host CPU further computes a plurality of filters to identify protocol state and/or resource state transitions;
In the same field of endeavor of monitoring protocol state transitions, W1 does disclose the below limitation:	the instructions when executed by the host CPU further computes a plurality of filters to identify protocol state and/or resource state transitions (W1 Abstract packet filter engine (33) retrieves a current state of a protocol state machine running on a remote node from a protocol packet, and the current state of the local node from a current state table (40) … in this state protocol packets including remote node state information, which will not result in a local state transition, are filtered from the processor (44); Par 47 packet filter engine 33 includes a packet parser 34, remote state comparator 46, packet buffer 38, and state transition filter 42);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the protocol state monitoring of S1 to include filtering of specific state protocol packets as taught by W1.  The suggestion/motivation to do so would have been to use resource state transition tables to filter packets in order to lower processing overhead, as opposed to dynamically determining resource state transition upon reception of the packet. Therefore, it would have been obvious to combine S1 and W1 to obtain the invention, as specified in the instant claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412